DETAILED ACTION
1.	The Amendment filed 12/06/2021 has been entered. Claims 33-40, 43-49, 51-59 & 61-77 in the application remain pending and are currently being examined. Claims 33-40, 43-48 & 59 were amended. Claims 31-32, 41 & 60 were cancelled. Claims 48-49 & 51-59 remain withdrawn from consideration. Claims 61-77 are new.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

4.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

performing an accordion folding operation on a longitudinal portion of the film to provide an initial folded film; 
performing an accordion folding operation on a transverse portion of the initial folded film to provide an intermediate folded film; and 
performing a gate folding operation on the transverse portion of the intermediate folded film to provide the packaged film; 
the packaged film being configured to be unfolded in the reverse order of the folding operations to cover said aircraft nose.
Group II, claims 34 & 64-70 drawn to a packaged film for masking an aircraft fuselage, the packaged film being configured to cover said aircraft fuselage when unpackaged, wherein the packaged film is formed by: 
performing an accordion folding operation on a longitudinal portion of the film to provide an initial folded film; 
performing a second folding operation on a transverse position of the initial folded film to provide an intermediate folded film, the second folding operation being selected from accordion folding and roll folding; and 
performing a gate folding operation on the transverse portion of the intermediate folded film to provide the packaged film; 
the packaged film being configured to be unfolded in the reverse order of the folding operations to cover said aircraft fuselage.

performing a telescopic folding operation on a longitudinal portion of the film to provide an initial parallelogram-shaped folded film; and 
performing a second folding operation on a transverse position of the initial parallelogram-shaped folded film, the second folding operation being selected from accordion folding and roll folding; 
the packaged film being configured to be unfolded in the reverse order of the folding operations to cover said aircraft wing.

6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a packaged film for masking an aircraft component, the packaged film being configured to cover the aircraft component when unpackaged, wherein the packaged film is formed by: performing a folding operation on a longitudinal portion of the film to provide an initial folded film; and performing a folding operation on a transverse position of the initial folded film; the packaged film being configured to be unfolded in the reverse order of the folding operations to cover said aircraft component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Brown (US 6,629,800 B1). Brown .
Therefore, the technical features in common of the claimed invention are not found to be special, since they do not define a contribution over the prior art.

7.	The examiner has required restriction between various apparatus claims. Where applicant elects claims directed to an apparatus, and the apparatus claims are subsequently found allowable, withdrawn apparatus claims that depend from or otherwise require all the limitations of the allowable apparatus claim will be considered for rejoinder. All claims directed to a nonelected apparatus invention must require all the limitations of an allowable apparatus claim for that nonelected apparatus invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined nonelected apparatus claims will be withdrawn, and the rejoined nonelected apparatus claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected apparatus are found allowable, an otherwise proper restriction Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JETHRO PENCE whose telephone number is (571)270-7423.  The examiner can normally be reached on M-Th  8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717